DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication Number 2015/0337571 to Henderson.
	Henderson discloses a door access system (20), comprising: a door handle (32) to open a door (24); and a fingerprint reader (36) disposed on a rear side of the door handle (40A; paragraph 26) to read a fingerprint from a user touching the rear side of the door handle, the fingerprint reader obscured from view from a vantage of the user attempting to open the door (figures 2, 4 and 5), as in claim 1.
	Henderson also discloses a lock; an actuator to lock or to unlock the lock; a lock activator to cause the actuator to lock or to unlock the lock; a latch moveable between an extended 
	Henderson further discloses an identifier to actuate the actuator to at least one of (a) unlock the lock in response to a match between the fingerprint read by the fingerprint reader and a fingerprint in the fingerprint data (paragraph 27) and (b) to lock the lock in response to a failure to match the fingerprint read by the fingerprint reader with a fingerprint in the fingerprint data (paragraph 33; the fingerprint reader provides a signal to the biometric module which determines whether there is a match with any of the authorized users, expected if the signal is of an unauthorized user the lock is locked), as in claim 4, and a communicator to notify a user responsive to the failure to match the fingerprint read by the fingerprint reader with a fingerprint in the fingerprint data (displayed on LCD screen; paragraph 33), as in claim 5, as well as a clock to determine a time at which the fingerprint was read by the fingerprint reader; and a time manager to compare the time at which the fingerprint was read to a set of authorized times for the user stored in time restriction data in the database to determine if the time is an authorized time and to enable actuation of the actuator by the identifier only if time corresponds to an authorized time for the user (authorization time disclosed in paragraph 33), as in claim 6.


Henderson further discloses a method of controlling access through a door, comprising: reading a fingerprint of a user touching a rear side of a door handle using a fingerprint reader obscured from view on the rear side of the door handle (paragraph 27); comparing the fingerprint of the user to fingerprint data of authorized users in a database (paragraph 48); and unlocking a door lock if a match is found between the fingerprint of the user and a fingerprint in the fingerprint data (paragraph 47), as in claim 11.
	Henderson additionally discloses automatically locking the door lock responsive to a failure to identify a match between the fingerprint read by the fingerprint reader with a fingerprint in the fingerprint data (paragraph 33; the fingerprint reader provides a signal to the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson, as applied above.
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to handles with biometric actuated locks:
U.S. Patent Application Publication Number 2021/0012596 to Wang; U.S. Patent Application Publication Number 2020/0327757 to Kelley et al.; U.S. Patent Application Publication Number 2018/0361993 to Carroll; U.S. Patent Application Publication Number 2015/0248799 to Lee et al.; U.S. Patent Number 10,858,862 to Seacat et al.; U.S. Patent Number 9,852,564 to Henderson; U.S. Patent Number 6,100,811 to Hsu et al.; U.S. Patent Number 5,793,881 to Stiver et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        




CJB /cb/
March 25, 2021